William W. Pulos, Esq. Town Attorney, Alfred
You have asked whether the provisions of the Criminal Procedure Law are applicable to the prosecution of vehicle and traffic infractions.
A review of the Criminal Procedure Law indicates that the prosecution of vehicle and traffic infractions is governed by its provisions. The "simplified traffic information" is the means by which a person may be charged with one or more traffic infractions or misdemeanors relating to traffic (Criminal Procedure Law, § 1.20[5][b]). This is a brief or simplified form prescribed by the commissioner of motor vehicles and may serve both to commence a criminal action and as a basis for prosecution(ibid.). We refer you to sections 100.25 and 170.10
of the Criminal Procedure Law dealing with the procedure for arraignment on a simplified traffic information.
We conclude that the procedure for prosecution of vehicle and traffic infractions is governed by the Criminal Procedure Law.